Citation Nr: 1819387	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lower back.

2.  Entitlement to service connection for chondromalacia of the left knee.

3.  Entitlement to service connection for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a November 2017 Board hearing.  A copy of the transcript is of record and has been reviewed accordingly.

The issues of entitlement to a clothing allowance for Fiscal Year 2017; service connection for depression and the right wrist; and entitlement to an increased evaluation for the left wrist have been raised by the record statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for degenerative changes of the lower back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence of record does not reveal that the Veteran's currently diagnosed bilateral chondromalacia of the knees was caused by or incurred in military service, to include the Veteran's regular participation in high-impact sports or any acute injuries noted as result thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia of the left knee have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for chondromalacia of the right knee have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), held that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his currently diagnosed bilateral knees disabilities are the result of military service.  In this regard, the Veteran has testified that he was injured on multiple occasions playing high-impact sports during service, including tackle football and basketball.

A review of the Veteran's service treatment records shows that he was treated for knee complaints in January 1969.  In an initial visit, the Veteran reported pain in his knees when he "dangled" them.  However, no precipitating injury or occurrence was reported.  Testing revealed no pathologies for knees.  The Veteran was again seen later that month after sustaining an injury to his right knee playing basketball.  The Veteran complained of popping and pain that appeared to resolve after casting with no further residuals on movement or weight-bearing.  The Veteran's exit examination was negative for any discussion of knee complaints.  There were no further medical records of knee complaints within one year of leaving military service.

Although there is no record of such in the available service treatment records, the Board finds no reason to doubt the Veteran's contention that he received hospital treatment for knee injuries sustained playing sports in service.

A review of the Veteran's post-service outpatient treatment records (which begin many years after service) reveals that he has received treatment for and been diagnosed with disabilities of the bilateral knees and continues to receive treatment.  In April 2009, the Veteran was first seen for complaints of bilateral knee pain, but no swelling.  The Veteran was prescribed pain medication and there was no discussion of etiology.  He continued to receive conservative pain medication treatment from that time to present.

The Veteran was provided with a VA examination in June 2010.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with bilateral knee chondromalacia.  The examiner opined that the Veteran's bilateral knee disability was less likely than not related to the in-service knee complaints shown in the service treatment records.  In reaching this conclusion, the examiner noted that pain in the left knee was from a non-injury and pain in the right knee, which was casted, was due to a basketball injury.  She explained that the type of trauma shown in the service treatment records was insufficient to be accepted as a cause for the currently diagnosed chondromalacia, as such injuries were acute and did not show any lasting residuals beyond the initial treatment.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for chondromalacia of the bilateral knees, so the appeal must be denied.

The evidence plainly shows that there is a current disability in each knee for VA purposes.  These are not shown until many years after service, first beginning in 2009.  Therefore, as he did not have a bilateral knee disability shown within his first post-service year, presumptive service connection is not warranted.  

As to direct service connection, the most favorable evidence is the Veteran's own lay statements regarding the sustaining of injuries playing sports in the military and later developing a bilateral knee disability.  However, it is noted that the Veteran is not shown to be medically trained, and therefore, is not competent to link his current bilateral knee complaints to an in-service injury.  Likewise, although he asserts he sustained chronic injuries in service, this is not seen in any service treatment record-the purpose of which is to document such incidents.  He is shown as healthy at service separation and did not appear to seek treatment for this condition until many decades later in 2009.  Ultimately, the Board finds that the Veteran is competent to report symptoms in the bilateral knees, but he is not competent to provide an etiological opinion as he does not have the requisite medical expertise to provide an opinion to such a complex medical question.  

The remaining pertinent medical opinion from the 2010 VA examiner is essentially against the claim.  The 2010 examiner essentially found that, if the Veteran's in-service sports injuries caused his current bilateral chondromalacia, he would have begun to show evidence of a chronic disability in service, due to the nature of the injuries.  However, the only noted injuries in military service appear to have resolved without any residuals.  Therefore, it is less likely than not that the Veteran's chondromalacia of the bilateral knees, which did not even manifest until several decades after leaving military service, was the result of any chronic residuals due to an in-service injury.  The Board notes that the 2010 VA examination provided a detailed opinion, following review of the claims file and examination of the Veteran.  

Here, the most probative evidence consists of the VA examiner's opinion described above, which far outweighs the Veteran's reports of having ongoing bilateral knee pain in service and since.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chondromalacia of the left knee is denied.

Entitlement to service connection for chondromalacia of the right knee is denied.


REMAND

For the Veteran's back, he has alleged an etiology of playing high impact sports in service, including tackle football and basketball, on a regular basis.  He also has alleged that he received treatment at a hospital while stationed in Germany from 1968 to 1970.

In regard to the Veteran's back disability, it is noted that the Veteran's outpatient treatment records show that he is currently treated for degenerative changes of the lumbar spine.  Additionally, the Board finds that the Veteran has provided competent and credible evidence that he participated in high-impact sports on a regular basis during military service and that it is highly likely that he sustained injuries to his back during these activities, even despite absent findings in the service treatment records.  Therefore, the issue of whether there a nexus between his current back disability and the in-service sports injuries has materialized.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, the Board finds that the Veteran's claim should be returned to the RO for the provision of a VA examination and etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records.  

2.  The Veteran's claims file should be forwarded to an appropriate examiner to determine the etiology of any lumbar spine disability.  It is left to the examiner's discretion whether to reexamine the Veteran.  The entire claims file should be reviewed and considered.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine degenerative changes were caused or aggravated beyond its natural progression by the Veteran's military service.

In this regard, the Veteran's lay statements regarding in-service participation in regular full-contact sports, including tackle football and basketball, should be considered as conceded and discussed accordingly in any opinions rendered.

A complete rationale for any opinions should be provided.

3.  After completing the above action, and any other development, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


